FIFTH AMENDMENT TO


CREDIT AGREEMENT

        THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (“this Amendment”) is dated as
of September 6, 2006 (the “Effective Date”), by and among BOOKS-A-MILLION, INC.,
a Delaware corporation (“BAM”), and its wholly-owned subsidiaries AMERICAN
WHOLESALE BOOK COMPANY, INC., an Alabama corporation (“AWBC”) and AMERICAN
INTERNET SERVICE, INC., an Alabama corporation (“AIS”) and the wholly-owned
subsidiaries of AIS, booksamillion.com, inc., an Alabama corporation
(“bam.com”), NETCENTRAL, INC., a Tennessee corporation (“NI”), and FAITHPOINT,
INC. an Alabama corporation (“FaithPoint”); BAM, AWBC, AIS, bam.com, NI and
FaithPoint are sometimes together referred to as the “Initial Participating
Entities”; the Initial Participating Entities, together with all Persons that
hereafter become Participating Entities, being hereafter sometimes together
referred to as the “Borrowers”), BANK OF AMERICA, N.A., a national banking
association (“BofA”), and the various lenders identified on the signature pages
hereto (collectively, the “Lenders”); and BANK OF AMERICA, N.A., a national
banking association, as agent for the Lenders (the “Agent”).


RECITALS

A.     The Borrowers, the Lenders and the Agent have previously entered into
that certain Credit Agreement dated as of July 1, 2002 (together with any and
all amendments thereto, including, but not limited to (i) that certain First
Amendment to Credit Agreement dated as of June 14, 2004, (ii) that certain
Second Amendment to Credit Agreement dated as of June 20, 2005, (iii) that
certain Third Amendment to Credit Agreement dated as of June 30, 2006, and (iv)
that certain Fourth Amendment to Credit Agreement dated as of August 3, 2006,
the “Credit Agreement”). Capitalized terms not otherwise herein defined shall
have the meanings given them in the Credit Agreement.

B.     The Borrowers, the Lenders and the Agent now desire to modify the limit
on unsecured indebtedness allowed by the Credit Agreement and to make the other
changes set forth in this Amendment.


AGREEMENT

        NOW, THEREFORE, in consideration of the foregoing recitals and in
further consideration of the mutual agreements set forth herein, the Borrowers,
the Lenders and the Agent hereby agree as follows, with such agreements to
become effective as of the Effective Date:

1.

Recitals. The recitals hereinabove are hereby incorporated by this reference as
if fully set forth herein.


2.

Rules of Construction. This Amendment is subject to the rules of construction
set forth in Section 1.2 of the Credit Agreement.


3.

Representations and Warranties of Borrowers. The Borrowers represent and warrant
to the Lenders and the Agent as follows:


(a)

Representations and Warranties in Credit Documents. All of the representations
and warranties set forth in the Credit Documents are true and correct in all
material respects on and as of the Effective Date, except to the extent that
such representations and warranties expressly relate to an earlier date.


(b)

No Default. As of the Effective Date, the Borrowers are in compliance in all
material respects with all the terms and provisions set forth in the Credit
Documents on their part to be observed or performed, and, no Event of Default,
nor any event that upon notice or lapse of time or both would constitute such an
Event of Default, has occurred and is continuing.


(c)

Organizational Documents. The articles of incorporation and bylaws of the
Borrowers have not been modified or amended since July 1, 2002.


4.

Amendments to Credit Agreement. Section 5.8.3 of the Credit Agreement is hereby
deleted in its entirety and the following is substituted therefor:


5.8.3 Shareholders' Equity and Treasury Stock Covenants.

(a)         Shareholders’ Equity for the Consolidated Entities on a consolidated
basis plus the cost basis of Treasury Stock shall not be on any date after July
29, 2006 less than $150,000,000.00, plus (i) 50% of Consolidated Net Income (if
positive and with no reduction if negative), for each fiscal quarter (beginning
with the fiscal quarter ending on or about October 30, 2006 and each fiscal
quarter thereafter) and (ii) 100% of any equity issuance. For purposes of this
Section 5.8.3 Treasury Stock shall mean outstanding capital stock of BAM
purchased by BAM and held on its books as treasury stock.


(b)         No Borrower may purchase its own stock, except BAM may acquire
outstanding capital stock of BAM to be held on its books as treasury stock if
the following conditions are satisfied in connection with each such purchase or
acquisition: (i) no Event of Default or Unmatured Default exists before or
immediately after giving effect to such purchase and (ii) the aggregate amount
of all purchases of Treasury Stock (including normal and customary related
transaction fees, commissions and other expenses incurred in connection with
such purchases) made by the Borrowers from July 29, 2006 through and including
any proposed purchase is less than or equal to $50,000,000.00.


5.     Credit Documents to Remain in Effect. Except as expressly amended herein,
the Credit Agreement and the other Credit Documents shall remain in full force
and effect in accordance with their respective terms.

6.     No Novation, etc. Nothing contained in this Amendment shall be deemed to
constitute a novation of the terms of the Credit Documents, nor release any
party from liability for any of the Loans, nor affect any of the rights, powers
or remedies of the Lenders under the Credit Documents, nor constitute a waiver
of any provision thereof, except as specifically set forth in this Amendment.

7.     References in Credit Documents. Effective as of the Effective Date, all
references in the Credit Documents to the “Credit Agreement” shall refer to the
Credit Agreement as amended by this Amendment and as the Credit Agreement may be
further amended from time to time.

8.     Governing Law, Successors and Assigns, etc. This Amendment shall be
governed by and construed in accordance with the laws of the State of Georgia
and shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns.

9.     Headings. The descriptive headings of the sections of this Amendment are
for convenient reference only and shall not be deemed to affect the meaning or
construction of any of the provisions hereof.

10.     Entire Agreement. This Amendment constitutes the entire understanding to
date of the parties hereto regarding the subject matter hereof and supersedes
all prior and contemporaneous oral and written agreements of the parties thereto
with respect to the subject matter hereof.

11.     Severability. If any provision of this Amendment shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

12.     Counterparts. This Amendment may be executed in any number of
counterparts, each of which so executed shall be deemed an original, but all
such counterparts shall together constitute but one and the same instrument.

13.     Effect of this Amendment. This Amendment amends and supplements the
Credit Agreement and shall be construed as if it is a part thereof for all
purposes.

        [Remainder of this page intentionally left blank]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Borrowers, the Lenders and the Agent have caused
this Amendment to be executed and delivered by their duly authorized
representatives on the dates set forth below their signature, to be effective as
of the Effective Date.




                                                     BOOKS-A-MILLION, INC.


                                                     By:/s/ Sandra B. Cochran
                                                              Its: President and Chief Executive Officer

                                                     Dated:   September 6, 2006


                                                     NETCENTRAL, INC.


                                                     By:/s/ Sandra B. Cochran
                                                              Its: President and Chief Executive Officer

                                                     Dated:   September 6, 2006


                                                     AMERICAN INTERNET SERVICE, INC.


                                                     By:/s/ Sandra B. Cochran
                                                              Its: President and Chief Executive Officer

                                                     Dated:   September 6, 2006


                                                     AMERICAN WHOLESALE BOOK COMPANY, INC.


                                                     By:/s/ Sandra B. Cochran
                                                              Its: President and Chief Executive Officer

                                                     Dated:   September 6, 2006


                                                     booksamillion.com, inc.


                                                     By:/s/ Sandra B. Cochran
                                                              Its: President and Chief Executive Officer

                                                     Dated:   September 6, 2006


                                                     FAITHPOINT, INC.


                                                     By:/s/ Sandra B. Cochran
                                                              Its: President and Chief Executive Officer

                                                     Dated:   September 6, 2006


                                                     BANK OF AMERICA, N.A., as Agent


                                                     By:/s/ Kristine Thennes
                                                              Its: Vice President

                                                     Dated:   September 6, 2006


                                                     BANK OF AMERICA, N.A., as a Lender


                                                     By:/s/ David Jackson
                                                              Its: Senior Vice President

                                                     Dated:   September 6, 2006


                                                     AMSOUTH BANK, as a Lender


                                                     By:/s/David Simmons
                                                              Its: Senior Vice President

                                                     Dated:   September 6, 2006


                                                     SUNTRUST BANK, as a Lender


                                                     By:/s/ Kelly Gunter
                                                              Its: Vice President

                                                     Dated:   September 6, 2006


                                                     WACHOVIA BANK, N.A., as a Lender


                                                     By:/s/ Austin Davis
                                                              Its: Vice President

                                                     Dated:   September 6, 2006


                                                     WELLS FARGO BANK, N.A., as a Lender


                                                     By:/s/ Randall Rupp
                                                              Its: Vice President

                                                     Dated:   September 6, 2006

